Citation Nr: 0928606	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-07 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include as due to in-service exposure to herbicides.

2.  Entitlement to service connection for sleep apnea, to 
include as due to in-service exposure to herbicides.

3.  Entitlement to service connection for migraine headaches, 
to include as due to in-service exposure to herbicides. 

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1969 to February 1972 with additional Reserve 
service that ended in February 1988.  Service in the Republic 
of Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana which denied the Veteran's claims of entitlement to 
service connection for heart disease, sleep apnea, migraine 
headaches and PTSD. 

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Indianapolis RO in April 2009.  The Veteran also testified 
before a Decision Review Officer (DRO) at the Indianapolis RO 
in November 2006.  Transcripts of the hearings have been 
associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.



REMAND

The Veteran is seeking entitlement to service connection for 
heart disease, migraine headaches, sleep apnea and an 
acquired psychiatric disorder to include PTSD.  Specifically, 
he contends that the headaches, heart disease and sleep apnea 
are due to exposure to herbicides while servicing in the 
Republic of Vietnam.  The Veteran argues that his psychiatric 
disorder is the result of in-service exposure to stressful 
incidents. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

In order to establish service connection there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

With respect to Hickson element (1), the evidence of record 
contains current diagnoses of migraine headaches, coronary 
artery disease, sleep apnea and anxiety disorder NOS [not 
otherwise specified].    

With respect to Hickson element (2), the Veteran is presumed 
to have been exposed to herbicides based on his Vietnam 
service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e) (2008).  Accordingly, Hickson element (2) has been 
satisfied for the Veteran's migraine, heart disease and sleep 
apnea claims.  The record indicates that the Veteran was 
present during an attack on the Phu Loi base camp while 
stationed in Vietnam in 1970.  Hickson element (2) has 
arguably been met. 

With respect to Hickson element (3), this case presents 
certain medical questions which cannot be answered by the 
Board. See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions]. These questions 
concern the relationship, if any, between the Veteran's 
presumed exposure to herbicides and heart disease, migraine 
headaches and sleep apnea; as well as the relationship, if 
any, between a psychiatric disability and the Veteran's 
military service, to include the documented attack on the Phu 
Loi base camp in 1970. These questions must be addressed by 
an appropriately qualified medical professional.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].
 
Accordingly, the case is REMANDED to the Veterans benefits 
Administration (VBA) for the following action:

1. VBA should arrange for a health care 
professional with appropriate expertise to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the Veteran's 
current migraines, heart disease or sleep 
apnea are related to his military service, 
to include his presumed exposure to 
herbicides in Vietnam.  If the reviewer 
finds that physical examination of the 
Veteran and/or diagnostic testing is 
necessary, such should be accomplished.  
A report should be prepared and associated 
with the Veteran's VA claims folder.

2.  VBA should arrange for a psychiatrist 
or psychologist to review the Veteran's VA 
claims folder and provide an opinion, with 
supporting rationale, as to whether the 
Veteran's diagnosed anxiety disorder is 
related to his military service, to 
include his documented exposure to enemy 
rocket fire while stationed in Vietnam.  
If the reviewer finds that examination of 
the Veteran and/or diagnostic testing is 
necessary, such should be accomplished.  
A report should be prepared and associated 
with the Veteran's VA claims folder.

3.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, VBA should 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




